28 N.Y.2d 882 (1971)
In the Matter of the Claim of Joseph Verrilli, Respondent,
v.
Town of Harrison, Hook & Ladder Co. No. 1, Volunteer Firemen's Company et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued April 15, 1971.
Decided May 12, 1971.
Joseph F. Manes and Herbert Lasky for appellant.
Louis J. Lefkowitz, Attorney-General (Julius Fell, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
No appearance for claimant-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs, on the opinion at the Appellate Division.